 In the Matter of WALKER VEHICLE COMPANY and the AUTOMATICTRANSPORTATION COMPANY,DIVISIONS OF THEYALE & TOWNE MAN-UFACTURING COMPANYandWALKER-AUTOMATICINDEPENDENT LABORASSOCIATIONCase No. R-319Mr. Jack G. Evans,for the Board.Mr. David R. Clarke,of Chicago, Ill., for the Company.Mr. J. Warren McCaffrey,of Chicago, Ill., for Walker-AutomaticIndependent Labor Association.Mr. Paul B. Glaser,of Gary, Ind., andMr. Thurlow G. Lewis,ofChicago, Ill., for Nira Lodge No. 1328 of the Amalgamated Associa-tion of Iron, Steel and Tin Workers of North America, affiliated withthe Committee for Industrial Organization.Mr. A. Bruce Hunt, Jr.,of counsel to the Board.DIRECTION OF ELECTIONNovember 29, 1937%The National Labor Relations Board, having found uponan exam-ination of the record in the above matter that a question affectingcommerce has arisen concerning the representation of employees ofWalker Vehicle Company and the Automatic Transportation Com-pany, divisions of the Yale & Towne Manufacturing Company, Chi-cago, Illinois, and that all the production and maintenance employees.ofWalker Vehicle Company and the Automatic Transportation Com-pany, divisions of the Yale X- Towne Manufacturing Company, at itsChicago, Illinois, plant, excluding the supervisory employees, drafts-men, engineers (except engineers employed in maintenance), andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act, 49 Stat. 449, and acting pursuant to the powervested in it by Section 9 (c) of said Act, and pursuant to Article III,Section 8, of National Labor Relations Board Rules and Regulations-Series 1, as amended, herebyDIRECTS that, as part of its investigation to ascertain representa-tives for the purposes of collective bargaining with Walker VehicleCompany and the Automatic Transportation Company, divisionsof the Yale & Towne Manufacturing Company, an election by secret242 DECISIONS AND ORDERS243ballot shall be conducted within a period of twenty (20) days afterthe date of this Direction of Election, under the direction andsupervision of the Regional Director for the Thirteenth Region,acting in this matter as the agent of the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regu-lations-Series 1, as amended, among all the production and main-tenance employees of Walker Vehicle Company and the AutomaticTransportation Company, divisions of the Yale & Towne Manufac-turing Company, at its Chicago, Illinois, plant who were employedby it during the pay roll period immediately preceding the dateof this Direction, excluding those who have since quit or been dis-charged for cause and the supervisory employees, draftsmen, engi-neers (except engineers employed in maintenance), and -watchmen,to determine whether they desire to be represented by Walker-Auto-matic Independent Labor Association, or by Nira Lodge No. 1328of the Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, affiliated with the Committee for Industrial Organi-zation, for the purposes of collective bargaining, or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 13, 1937On November 29, 1937, the National Labor Relations Board, here-in called the Board, issued a Direction of Election in the aboveentitled case, the election to be held within twenty (20) days fromthe date of the Direction.Thereafter the Board was advised that Nira Lodge No. 1328 of theAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, affiliated with the Committee for Industrial Organization,had been incorrectly designated in said Direction, and was furtheradvised that said Direction should be amended by striking there-from the words "or by neither", which appear in the last line ofsaid Direction.In order to afford the Board opportunity to consider these ad-vices,The Board, on its own motion, hereby amends its Direction ofElection issued on November 29, 1937, by striking therefrom thewords, "within a period of twenty (20) days after the date of thisDirection of Election", wherever they occur therein, and substitutingtherefor the words, "within a period of forty (40) days after thedate of this Direction of Election".0 244[SAME TITLENATIONAL LABOR RELATIONS BOARDSECOND AMENDMENT TO DIRECTION OF ELECTIONDecember 31, 1937On November 29, 1937, the National Labor Relations Board, herein,called the Board, issued a Direction of Election in the above-entitledcase, the election to be held within twenty (20) days from the dateof the Direction.Thereafter SteelWorkers Organizing Committeeand Nira Lodge No. 1328 of the Amalgamated Association of Iron,Steel and Tin Workers of North America each filed with the Boardtwo petitions, one moving that the Board amend the Direction ofElection by designating the intervening union as "Steel Workers Or-ganizing Committee, for Nira Lodge No. 1328 of the Amalgamated'Association of Iron, Steel and Tin Workers of North America, affili-ated with the Committee for Industrial Organization," and the othermoving that the Direction of Election be amended by striking there-from the words "or by neither", which appear in the last line of said'Direction.The latter petitions contain the alternate motion that ifthe words "or by neither" be not stricken then "that said election benot held". To all of these petitions, Walker-Automatic IndependentLabor Association, the petitioner in the instant case, by its counsel,filed answers opposing said motion.On December 13, 1937, the Board issued an Amendment to its.,Direction of Election postponing the date for holding said electionfor an additional period of twenty (20) days in order to afford timefor consideration of the above described matters.The problems herein involved concerning use of the words "orby neither" arose inMatter of Interlake Iron CorporationandAmalgamated Association of Iron, Steel and Tin Workers of North.America, Local No. 1657.1In a Supplement to Direction of. Elec-tion 2 issued in said case on December 28, 1937, such problems wereextensively treated.For the reasons therein given the motions inthe instant case to amend the Direction of Election by striking there-from the words "or by neither" are hereby denied.The above described alternate motions that the election be not held,are likewise denied for the reason that Nira Lodge No. 1328 of theAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica is not the petitioner in the instant case, and for the furtherreason that the petitioner,Walker-Automatic Independent LaborAssociation, desires that an election be held.In the event that the election in the present case results in noneof the three preferences obtaining a majority of the votes east, we014 N. L. R. B. 55.24 N. L. R. B. 58. DECISIONS AND ORDERS245will, upon the request of the labor organization receiving the greaternumber of votes, promptly direct a run-off election in which theballot will allow employees the opportunity to vote for or againstthat organization.Upon consideration, the Board hereby amends its Direction ofElection issued on November 29, 1937, by striking therefrom thewords, "Nira Lodge No. 1328 of the Amalgamated Association ofIron, Steel and Tin Workers of North America", wherever they ap-pear therein, and substituting therefor the words, "SteelWorkersOrganizing Committee, for Nira Lodge No. 1328 of the AmalgamatedAssociation of Iron, Steel and Tin Workers of North America".MR. DONALD WAKEFIELD SMITH took no part in theconsiderationof the above Amendment to the Direction of Election.EDWIN S. SMITH,concurring :Inasmuch as theInterlake Ironcase in which I dissented and whichis referred to in the above opinion appears, as far as the majority ofthe Board is concerned, to have settled the issue raised by the motionto strike the words "or by neither" from the Direction of Election, Iconcur with the decision in this case.